Citation Nr: 0506698	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03- 28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to September 1945 and then with the regular Philippine Army 
for seven days in September 1945; he died in December 1999.  
The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision by the Manila, 
Philippine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appellant testified at a personal 
hearing before a Decision Review Officer at the RO in 
December 2003.


FINDINGS OF FACT

1.  The veteran died in December 1999; his death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
secondary to subdural hemorrhage fronto parietal secondary to 
fall.  

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

3.  Cardiopulmonary arrest and secondary to subdural 
hemorrhage fronto parietal were not manifested in service or 
during the initial post-service year, and were not shown by 
competent medical evidence to be related to service.

4.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.

5.  The appellant filed her claim of entitlement to accrued 
benefits in April 2002, more than one year following the date 
of the veteran's death.

6.  Service has been verified by the service department and 
National Archives and Records Administration ("NARA") as 
being with the recognized guerrillas from April 1945 to 
September 1945 and with the regular Philippine Army for seven 
days in September 1945.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The criteria for accrued benefits based on a claim of 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2004).

3.  The appellant's spouse does not have recognized active 
military service for purposes of eligibility for VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 
(2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the appellant notice of the passage of the VCAA and 
the duty to notify her regarding the claim in an April 2002 
letter, prior to the initial unfavorable agency decision in 
July 2002.  The VA fully notified the appellant of what is 
required to substantiate such claims in the notification 
letter.  In addition, letters dated in June 2002 and November 
2003, and an August 2003 statement of the case (SOC), 
provided the appellant with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letters and the SOC specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  The appellant was also asked to advise 
VA if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, service records from the National Archives 
and Records Administration (NARA), Philippine service 
records, numerous private medical records and witness 
statements, testimony from the appellant and her son, 
marriage certificate, and a death certificate of the 
appellant's spouse.  While appellant did submit a request for 
records to be obtained concerning her spouse's gall bladder 
surgery performed sometime between 1948 and 1950, the Board 
finds that these records are not pertinent to the appeal.  
First, gallbladder problems are not listed or otherwise 
medically linked to his cause of death in the death 
certificate, or in any of the medical records.  Second, 
according to the appellant, gallbladder surgery occurred at 
least two years after her spouse left service and there is no 
evidence of gallbladder problems in service.  In sum, it does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
the service connection claims. 

In light of the foregoing, as the appellant was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to her claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The death certificate shows that the veteran died in December 
1999 with the immediate cause of death being cardiopulmonary 
arrest secondary to subdural hemorrhage fronto parietal 
(hemorrhage).  The hemorrhage was secondary to a fall.  

At the time of his death, the veteran had no service-
connected disabilities.  His service medical records show 
that he was given a physical examination in September 1945.  
Examination noted no physical problems other than having a 
slight inguinal hernia.  It appears from the report that he 
was disqualified from continuing service due to this problem.  
Otherwise, his heart and lungs were found normal and there is 
no record of any subdural hemorrhaging in service.  

Following service with the Regular Philippine Army in 
September 1945, there are no records or treatment for heart 
problems or subdural hemorrhaging until the day of his death 
in 1999.  Discharge summary from San Juan De Dios Educational 
Foundation, Inc. (San Juan Hospital) dated in December 2002 
noted that the veteran was admitted in December 1999 due to a 
fall.  The report indicated that history revealed that the 
veteran had slipped and fallen on his back less than four 
hours before admission to the hospital.  Examination revealed 
swelling around the temporal area.  CT scan revealed a linear 
fracture on the left side of the occipital bone.  The veteran 
died later that day.  Final diagnosis was subdural hematoma 
secondary to skull fracture, which was secondary to fall.  

There is no suggestion in the San Juan Hospital discharge 
summary that the cause of the veteran's death was due to any 
disease or injury incurred in service.  The majority of the 
other private medical records in evidence describe his 
treatment for chronic bronchitis to rule out active pulmonary 
tuberculosis.  These records also do not attribute the 
veteran's cause of death to any event in service.  

During her personal hearing, the appellant appeared to be 
making the assertion that the veteran's hernia noted in 
service was related to his death.  In her substantive appeal, 
the appellant submitted a statement from Dr. Velasquez, Chief 
Resident at San Juan Hospital, dated in September 2003.  Dr. 
Velasquez indicated that the final diagnosis of the veteran 
was subdural hematoma related to fronto pareital area, which 
was secondary to skull fracture secondary to fall; indirect 
inguinal hernia, and; pulmonary tuberculosis.  

While Dr. Velasquez referenced the veteran's inguinal hernia 
in his medical statement, this was not mentioned in the 
discharge summary dated in December 2002 or listed in the 
certificate of death.  The death certificate only notes the 
death as caused by a fall, which caused the subdural hematoma 
and later the cardiopulmonary arrest.  He also did not 
attribute the veteran's inguinal hernia to the cause of 
death, but merely listed it as a final diagnosis.  In fact, 
there is no competent medical evidence showing any 
relationship between the veteran's inguinal hernia and the 
cause of his death.  

In reaching this decision, the Board has considered the 
appellant's assertions.  The appellant is competent as a 
layperson to report that on which she has personal knowledge. 
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the appellant is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
persuasive evidence.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
the veteran's death.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the claim is denied.

III.  Accrued Benefits

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death. 38 U.S.C.A. 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).  Applications for accrued 
benefits must be received within one year after the date of 
the veteran's death.  38 U.S.C.A. § 5121(c).

In the present case, the veteran died in December 1999.  The 
appellant filed her claim and the RO received her claim for 
accrued benefits in April 2002, more than one year after the 
veteran's death.  Because the appellant's claim for accrued 
benefits was filed over one year after the veteran's death, 
the claim must be denied. The claim for accrued benefits is 
denied due to the absence of legal merit, or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   

IV.  Qualifying Service

The appellant is also claiming non-service connection pension 
benefits.  In her claim, the evidence must establish that her 
spouse had qualifying service.  Eligibility for VA benefits 
is based on statutory and regulatory provisions that define 
an individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2004).  The appellant claims VA non-
service connection death pension benefits as a spouse of a 
veteran.  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that the individual upon 
whose service benefits are sought is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Service must be certified 
as qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2004).  Active service will be the period certified by 
the service department. 38 C.F.R. § 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Analysis

In support of her claim, the appellant has submitted evidence 
of her spouse's guerrilla service in 1945 and Philippine Army 
records certifying her spouse's service as a private in the 
Philippine Army from January 1945 to June 1945.  She has 
claimed no other service for her spouse. 

The RO requested verification of the veteran's service in 
April 2002.  NARA provided verification of the veteran's 
service as a recognized guerrilla from April 1945 to 
September 1945 and with the Regular Philippine Army for seven 
days in September 1945.

Upon review, the records from NARA and those submitted by 
appellant do not show recognized service so as to confer 
eligibility for VA pension benefits.  The appellant also 
submitted an affidavit from two witnesses asserting that her 
husband served as an enlisted person in World War II.  The 
records summarized above support the appellant's evidence.  
Her husband is recognized for his service and entitled to the 
benefits for such service under the law.  However, his 
recognized service does not afford her eligibility for VA 
death pension benefits under the law.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c). 

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
must therefore be denied because it is without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for cause of death is 
denied. 

Entitlement to accrued benefits is denied. 

The claim of entitlement to basic eligibility for VA non-
service connection death pension benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


